      Case 1:20-cv-00139-JPW-DB Document 14 Filed 08/03/20 Page 1 of 10




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHRISTOPHER SLAUGHTER,                         :        Civil No. 1:20-cv-0139
                                               :
              Petitioner,                      :
                                               :
              v.                               :
                                               :
LAUREL HARRY, et al.,                          :
                                               :
              Respondents.                     :          Judge Jennifer P. Wilson


                                     MEMORANDUM

       Petitioner Christopher Slaughter filed the instant petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254 challenging his 2014 conviction in the

Dauphin County Court of Common Pleas, Pennsylvania. (Doc. 1.) He names

Laurel Harry, the Superintendent of SCI-Camp Hill as the Respondent.1

Respondent has filed a response to the § 2254 petition (Doc. 13), and although

provided an opportunity to reply, (Doc. 10), Petitioner has not filed a timely

traverse, nor requested an enlargement of time within which to do so. For the

following reasons, the court will dismiss the petition as time-barred. A certificate

of appealability will not be issued.




1
 Petitioner also names the Pennsylvania Attorney General as a respondent in this action. However,
as custodian of petitioner, Superintendent Harry is the proper respondent and the remaining
respondent shall be dismissed from this action with prejudice. See Rumsfeld v. Padilla, 542 U.S.
426, 435 (2004).
                                               1
      Case 1:20-cv-00139-JPW-DB Document 14 Filed 08/03/20 Page 2 of 10




                                   BACKGROUND

      On August 13, 2014, a jury found Petitioner guilty of aggravated assault of a

police officer, aggravated assault, fleeing or attempting to elude an officer,

recklessly endangering another person, and possession with intent to deliver a

controlled substance. (Doc. 13-1 at 7, 12.) On November 4, 2014, Slaughter was

sentenced to an aggregate sentence of twenty-nine and one-half to fifty-nine years’

incarceration. (Id. at 13.)

      Petitioner filed a counseled notice of appeal on November 10, 2014. (Id.)

On December 14, 2015, the Pennsylvania Superior Court affirmed Slaughter’s

judgment of sentence. (Doc. 13-2 at 1-7, Commonwealth v. Slaughter, 432 MDA

2015, 2015 WL 8673076 (Pa. Super. Dec. 14, 2015) (slip op.)). Slaughter did not

file a petition with the Pennsylvania Supreme Court.

      On March 28, 2016, Slaughter filed a timely petition for post-conviction

relief under Pennsylvania’s Post Conviction Relief Act (“PCRA”), 42 Pa. Cons.

Stat. § 9545, et seq. (Doc. 13-1 at 16.) The PCRA court appointed counsel on

April 4, 2016. (Id.)

      On July 1, 2016, PCRA counsel filed a motion to withdraw pursuant to

Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and Commonwealth v. Finley,

550 A.2d 213 (Pa. Super. 1988) (en banc). (Id. at 17.) On September 13, 2016, the


                                           2
      Case 1:20-cv-00139-JPW-DB Document 14 Filed 08/03/20 Page 3 of 10




PCRA court entered an order permitting counsel to withdraw and providing

Slaughter with notice of the PCRA court’s intent to dismiss his petition

pursuant to Pa.R.Crim.P. 907. (Id.) On December 2, 2016, Slaughter filed a

response to the PCRA court’s notice of intent to dismiss. (Id.) The PCRA court

dismissed Slaughter’s PCRA petition on December 21, 2016. (Id.)

       On July 3, 2017, Slaughter filed a timely pro se notice of appeal on January

3, 2017. (Id.) On January 18, 2018, the Pennsylvania Superior Court affirmed the

PCRA court’s denial of the petition. (Doc. 13-3 at 1–6, Commonwealth v.

Slaughter, 289 MDA 2017, 2018 WL 466235 (Pa. Super. Jan. 18, 2018) (non-

precedential)). Slaughter did not appeal to the Pennsylvania Supreme Court.

       Slaughter filed his present § 2254 petition on January 21, 2020, pursuant to

the mailbox rule.2 (Doc.1.) Respondent contends that the petition is untimely.

(Doc. 13). Although provided an opportunity by this court to file a reply in the

May 27, 2020 show cause order, see Doc. 10, Slaughter has not filed a traverse

within fourteen days of Respondent’s filing, nor requested an enlargement of time

within which to do so.




2
 The “prisoner mailbox rule” dictates that the filings of pro se prisoners are deemed filed on the
date deposited in the prison mailbox or given to prison authorities for mailing. Houston v. Lack,
487 U.S. 266 (1988).
                                                3
      Case 1:20-cv-00139-JPW-DB Document 14 Filed 08/03/20 Page 4 of 10




                                    JURISDICTION

      A federal court is allowed to entertain a petition for writ of habeas corpus on

behalf of a person in state custody pursuant to the judgment of a state court “on the

ground that he is in custody in violation of the Constitution or laws or treaties of

the United States.” 28 U.S.C. § 2254(a).

                                     DISCUSSION

      A. Timeliness

      The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

supplies a one-year statute of limitations for § 2254 petitions filed by a person in

state custody. See 28 U.S.C. § 2244(d)(1). Specifically, 28 U.S.C. § 2244(d)

provides in relevant part:

    (1) A 1-year period of limitations shall apply to an application for writ of habeas
        corpus by a person in custody pursuant to the judgment of a State court. The
        limitations period shall run from the latest of ---

          (A) the date on which the judgment became final by the conclusion of
              direct review or the expiration of the time for seeking such review;

          (B) the date on which the impediment to filing an application created by
              State action in violation of the Constitution or laws of the United
              States is removed, if the applicant was prevented from filing by such
              State action;

          (C) the date on which the constitutional right asserted was initially
              recognized by the Supreme Court, if the right has been newly
              recognized by the Supreme Court and made retroactively applicable
              to cases on collateral review; or



                                           4
      Case 1:20-cv-00139-JPW-DB Document 14 Filed 08/03/20 Page 5 of 10




          (D) the date on which the factual predicate of the claim or claims
            presented could have been discovered through the exercise of due
            diligence.

    (2) The time during which a properly filed application for State post-conviction
        or other collateral review with respect to the pertinent judgment or claim is
        pending shall not be counted toward any period of limitation under this
        subsection.

28 U.S.C. § 2244(d)(1)–(2); see also Wall v. Kholi, 562 U.S. 545, 550 (2011)

(discussing application of § 2244’s timeliness requirements); Romansky v. Supt.

Greene SCI, 933 F.3d. 293, 298-99 (3d Cir. 2019) (same).

      Slaughter had one year from the date his conviction became final to seek

federal habeas corpus relief via 28 U.S.C. § 2254. See 28 U.S.C. § 2244(d)(1).3

Slaughter’s judgment of sentence became final on Wednesday, January 13, 2016,

when his time for seeking a direct appeal in the Pennsylvania Supreme Court

expired. See Pa. Con. Stat. § 9545(b); Pa. R.A.P 903(a) (notice of appeal to

Supreme Court “shall be filed within 30 days after the entry of the order from

which the appeal is taken”). Thus, Slaughter had one year from that date, or until

Friday, January 13, 2017, to file a federal habeas corpus petition. Slaughter’s

habeas corpus petition, filed on January 21, 2020, exceeded the one-year filing

limitations period. Consequently, unless Slaughter’s petition is subject to statutory

or equitable tolling, it is time-barred. These tolling issues are addressed next.


3
 Although 28 U.S.C. § 2244(d)(1) provides for other triggering events of the one-
year limitations, none apply here. See 28 U.S.C. § 2244(d)(2)–(4).
                                           5
       Case 1:20-cv-00139-JPW-DB Document 14 Filed 08/03/20 Page 6 of 10




       B. Statutory Tolling

       The one-year AEDPA limitations period is statutorily tolled during the

pendency of a “properly filed” state post-conviction or other collateral review

proceeding. See 28 U.S.C. § 2244(d)(2). A prisoner’s application for state

collateral review is “ ‘properly filed’ when its delivery and acceptance are in

compliance with the applicable laws and rules governing filings.” Jenkins v. Supt.

of Laurel Highlands, 705 F.3d 80, 85 (3d Cir. 2013) (quoting Artuz v. Bennett, 531

U.S. 4, 8 (2000)). A state post-conviction motion or other collateral review is

“pending” from the date it is filed until the date the court rules on the petition as

well as “the time during which an appeal could be filed even if the appeal is not

eventually filed.” Swartz v. Meyers, 204 F.3d 417, 424 (3d Cir. 2000).

       On March 28, 2016, Slaughter filed a timely PCRA petition. Consequently,

the AEDPA’s statute of limitations was successfully tolled from March 28, 2016

until February 19, 2018,4 the expiration of the thirty-day appeal window for

Slaughter to appeal to the Pennsylvania Supreme Court from the Pennsylvania

Superior Court’s January 18, 2018 affirmance of Slaughter’s PCRA denial. Absent

further statutory or equitable tolling, the AEDPA’s limitation period expired on

December 6, 2018 which deadline includes the 290 remaining days in the period of


4
  Technically, Saturday, February 17, 2019, concluded the one-year filing period. However, as
the last day of the limitations period fell on a Saturday, “the period continues to run until the end
of the next day that is not a Saturday, Sunday, or legal holiday.” Fed. R. Civ. P. 6(a)(C).
                                                  6
      Case 1:20-cv-00139-JPW-DB Document 14 Filed 08/03/20 Page 7 of 10




limitations prior to the tolling period. As a result, Slaughter’s habeas corpus

petition, filed on January 21, 2020, is time-barred.

      C. Equitable Tolling

      The AEDPA’s one-year limitations period may be subject to equitable

tolling when the petitioner shows that he “has been pursuing his rights diligently,”

and yet “some extraordinary circumstance stood in [the] way and prevented timely

filing” of the habeas petition. Holland v. Florida, 560 U.S. 631, 649 (2010); Ross

v. Varano, 712 F.3d 784, 803 (3d Cir. 2013). “However, courts need to be ‘sparing

in their use of’ the doctrine,” Pabon v. Mahanoy, 654 F.3d 385, 399 (3d Cir. 2011)

(quoting Jones v. Morton, 195 F.3d 153, 159 (3d Cir. 1999)), as it does not extend

to a “garden variety claim of excusable neglect.” Schlueter v. Varner, 384 F.3d 69,

83 (3d Cir. 2004) (citing Irwin v. Dep’t Veterans Affairs, 498 U.S. 89, 96 (1990)).

Accordingly, equitable tolling is used only in “extraordinary” and “rare”

circumstances. See Satterfield v. Johnson, 434 F.3d 185, 195 (3d Cir. 2006). The

petitioner bears the burden of showing that she is entitled to benefit from equitable

tolling. See Pace, 544 U.S. at 418.

      Slaughter makes no argument in support of equitable tolling. In fact,

Slaughter’s petition assumes the claims raised to be unexhausted and argues that

although “he may be procedurally barred from filing and raising his constitutional

violation claims,” he believes that “if given the chance, the petitioner will


                                           7
      Case 1:20-cv-00139-JPW-DB Document 14 Filed 08/03/20 Page 8 of 10




demonstrate cause for the default and prejudice resulting therefrom.” (Doc. 1 at

13.) Consequently, based on the record before the court, Slaughter has not

presented an exceptional circumstance that would warrant equitable tolling of

AEDPA’s 1-year limitations period.

      D. Actual Innocence

      Aside from statutory and equitable tolling of AEDPA’s limitation period, the

Supreme Court has also recognized that a credible showing of actual innocence

may allow a prisoner to pursue her constitutional claims on the merits despite the

existence of “a procedural bar ... or ... expiration of the statute of limitations” under

the fundamental miscarriage of justice exception. See McQuiggin v. Perkins, 569

U.S. 383, 386 (2013). To prevail under this standard, the petitioner must show that

“it is more likely than not that no reasonable juror would have convicted [him] in

the light of new evidence.” Schlup v. Delo, 513 U.S. 298, 327 (1995). “In this

context, actual innocence refers to factual innocence, not legal insufficiency.”

Reeves v. Fayette SCI, 897 F.3d 154, 160 (3d Cir. 2018) (citing Sistrunk v. Rozum,

674 F.3d 181, 191 (3d Cir. 2012)).

      When evaluating whether it is more likely than not that no reasonable juror

would convict the petitioner based on the “new evidence,” the court “must consider

all of the evidence, old and new, incriminating and exculpatory, without regard to

whether it would necessarily be admitted under the rules of admissibility that


                                            8
      Case 1:20-cv-00139-JPW-DB Document 14 Filed 08/03/20 Page 9 of 10




would govern at trial.” House v. Bell, 547 U.S. 518, 538 (2006). The gateway

actual innocence standard is “demanding” and satisfied only in the “rare” and

“extraordinary” case where “a petition presents evidence of innocence so strong

that a court cannot have confidence in the outcome of the trial unless the court is

also satisfied that the trial was free of nonharmless constitutional error.”

McQuiggin, 569 U.S. at 386, 392 (internal quotation marks and citations omitted).

      Again, aside from making the conclusory statement in his petition “that he is

actually innocent of the crime for which he was convicted”, see Doc. 1 at 13,

Slaughter offers no newly discovered evidence or newly presented evidence to

sustain such a claim. Accordingly, there is no cause to excuse his untimeliness

based on his unsupported allegation of actual innocence.

                                    CONCLUSION

      For the foregoing reasons, Slaughter’s petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254 will be dismissed because it is time barred.

                             CERTIFICATE OF APPEALABILITY

      Pursuant to 28 U.S.C. § 2253(c), unless a circuit justice or judge issues a

certificate of appealability (“COA”), an appeal may not be taken from a final order

in a proceeding under 28 U.S.C. § 2254. A COA may issue only if the applicant

has made a substantial showing of the denial of a constitutional right. See 28

U.S.C. § 2253(c)(2). “A petitioner satisfies this standard by demonstrating that


                                           9
     Case 1:20-cv-00139-JPW-DB Document 14 Filed 08/03/20 Page 10 of 10




jurists of reason could disagree with the district court’s resolution of this

constitutional claims or that jurists could conclude the issues presented are

adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537

U.S. 322 (2003). Slaughter fails to demonstrate that a COA should issue.

      The denial of a COA does not prevent Slaughter from appealing the order

denying her petition so long as he seeks, and obtains, a COA from the Third

Circuit Court of Appeals. See Fed. R. App. 22(b)(1).

      An appropriate order will issue.




                                         s/Jennifer P. Wilson
                                         JENNIFER P. WILSON
                                         United States District Court Judge
                                         Middle District of Pennsylvania

Dated: August 3, 2020




                                           10
